Title: To James Madison from the Inhabitants of Brewster, Massachusetts, 20 July 1812 (Abstract)
From: Brewster, Massachusetts Inhabitants
To: Madison, James


20 July 1812. “The Inhabitants of the town of Brewster, in the County of Barnstable & Commonwealth of Massachusetts in legal town meeting assembled, respectfully represent, that when our most valuable earthly interests are at stake we trust that it will not be considered as an act of rebellion to exercise the privilege granted to us by the Constitution of this Commonwealth, which asserts that the people have a right in an orderly & peaceable manner to assemble to consult upon the common good.
“As the more immediate representatives of the people are not now in session we feel impell’d by the present exigency of the times to address ourselves, during the recess of both houses in Congress, to the supreme Executive of the Union whose duty it is to look with an impartial eye upon every section of the United States, and whose inclination, we hope, will lead him to listen to the petitions of each portion of the Citizens who peaceably demean themselves since if any member suffer every member must more or less suffer with it.
“Although we constitute but a small and inconsiderable portion of the community, yet bearing in mind that as mighty rivers are composed of smaller tributary streams so the voice of numerous small societies contribute to an expression of the public sentiment, we are encouraged to address the Chief Magistrate from an idea that he wou’d acertain the public opinion.
“We presume not to be versed in the more intricate and ardious duties of legislation, but upon subjects which come home familiarly to every man’s bosom and vitally affect our essential interests we trust we shall be excused if we deem it the privilege and duty of free Citizens to enquire and judge of public proceedings: and we indulge a hope that no suspicion of treason will be attached to us if we frankly express our disapprobation of measures which our public Agents may think proper to adopt when those measures are of such a ruinous nature as we cannot in conscience approve.
“We deeply regret that the proceedings of our rulers shou’d, at any time, be such as to render it difficult to reconcile our honest views and feelings with the confidence which we wish to repose in the constituted authorities.
“Of this complexion it appears to us are some of the recent proceedings of our national legislators. Under this painful conviction we beg leave respectfully to state that feeling in common with our fellow citizens in other parts of the Union a deep interest in whatever may affect the prosperity and happiness of our Country, We cannot view with unconcern the awful crisis that has befallen our beloved country by a declaration of War with Great Britian [sic]—a crisis for which we appear to be so greately unprepar’d. Convinced that War at any time and under any circumstances is an evil which cannot fail seriously to affect a nation, we had flattered ourselves that our rulers wou’d not have resorted to so destructive a measure at this time and with that power which, in all probability, can do us the most essential injury.
“Consternation and astonishment accompanied the tidings of this declaration of war! We look around and ask for the reasons which have hurried us into this disastrous expedient at a moment so unexpected and under circumstances peculiarly unfavourable. Called to encounter a naval power which possesses in a great degree the command of the Ocean, we look around with anxiety for the means of defence. We have embraced the opinion and hope it will not be judged indecorous or criminal to express it, that the duties of rulers and the ruled are reciprocal—that if the former may exact respect & obedience to the constituted authorities the latter have an equal right to claim protection and defence from their rulers. Pardon us, Sir, if we are strengthened in this opinion by the preamble of the Constitution of the United States which explicitely declares that among other purposes for which Government is instituted it is expressly one, ‘to provide for the common defence’—are we inexcusable then in expecting ample provisions for the defence of our lives and property before we are plunged into a ruinous war? We know not how to restrain the expression of our Opinion respecting the impolicy of permitting our commerce to remain so long in a defenceless state amid the long continued aspect of the dangers to which it has been exposed. Neither can we conceal our surprise that the very portion of the community which is the least concerned in commercial pursuits shou’d appear unusually zealous for the preservation of Commerce by the very means, which commercial men are well satisfied, tend to its destruction. We had once anticipated the pleasing idea that our little Navy wou’d have been nourished and fostered and permited to grow with our national growth, that increasing years might have witnessed its increasing glory and ability to protect our maritime rights; and we must deplore the refusal to grant appropriations for this purpose in the full season of our prosperity as eminently at variance with sound policy and unfriendly in its Operation to our maritime pursuits.
“In attending to the reasons for the present state of Warfare as exhibited to our view by public we lament that they do not furnish to our minds satisfactory evidence of its propriety. We feel no disposition to indulge antipathy or prejudiceis in regard to foreign nations if on one hand we are driven to the detainments & Captures occasioned by the British Orders in Council, we are not more inclined on the other hand to suffer the Captivity of our friends and the destruction of our property by a nation professedly in amity with us, who in the face of solemn and treaties and even since the public declaration of the revocation of the Berlin & Milan decrees, does not hesitate to sink, burn and destroy the vessels of our Citizens. We are constrain’d to ask ourselves from a power that will freely violate its former treaties what security have we for good faith in the observence of new ones.
“An alliance with such a power we greatly fear will be one of the fatal consequences of the present war. We feel ourselves solemnly admonish’d by facts allready recorded in the pages of modern history to deprecate as one of the most serious evils which can befall our beloved Country, an alliance with a foreign power whose malignant influence has been destructive to the prosperity of all who have submitted to its protection.
“We ask leave in conclusion to state that about three fourths of our townsmen depend on the sea for the means of subsistence for themselves & families. By the present declaration of war more than that proportion is liable to fall into the hands of the enemy with a large proportion of their property and many of their wives and Children may thereby be reduced to extreme poverty. We wou’d be permitted further to remark that out of this large proportion of Seamen belonging to this town, We have but four detained by foreign nations, viz. two impress’d by the English with out protections and two detain’d as prisoners in France. Judging from this circumstance & from our own personal observations in other cases, we cannot believe it necessary to enter into war for the protection of Seamen at this time, more especially when we consider that a much greater number thereby must be enevitably exposed to captivity without previous warning: nor can we believe it necessary or expedient to engage in war for Commercial interests while our merchants have property to so large amount afload [sic] and in foreign countries.
“We feel it, therefore, most strongly incumbent upon us by all lawful and constitutional methods to seek for a speedy termination of the present war, by the restoration of a safe & honourable peace. And as in duty bound shall ever pray.
“The foregoing memorial was accepted unanimously by the town & it was voted that the Selectmen sign the same for and in behalf of the town and the town Clerk to Attest the same.”
